
	
		II
		110th CONGRESS
		1st Session
		S. 2225
		IN THE SENATE OF THE UNITED STATES
		
			October 24, 2007
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Harmonized Tariff Schedule of the United
		  States to clarify the tariff rate for certain mechanics' work
		  gloves.
	
	
		1.Certain non-knit mechanics'
			 work gloves
			(a)Amendment to
			 HTS
				(1)In
			 generalChapter 62 of the Harmonized Tariff Schedule of the
			 United States is amended by inserting in numerical sequence the following new
			 subheading, with the article description having the same degree of indentation
			 as the article description for subheading 6216.00.43:
					
						
							
								
									6216.00.47Mechanics' work
						gloves2.8%Free (A, AU, BH, CA, CL, E, IL, J,
						JO, MX, P, SG) 1.2% (MA) 45%
									
								
							
						.
				(2)Staged rate
			 reductionAny staged reduction of a special rate of duty set
			 forth in subheading 6216.00.46 of the Harmonized Tariff Schedule of the United
			 States, that was proclaimed by the President before the date of the enactment
			 of this section, shall apply to the corresponding special rate of duty set
			 forth in subheading 6216.00.47 of such Schedule, as added by paragraph (1), and
			 subheading 6216.00.47 shall be accorded the same staged reductions proclaimed
			 by the President after such date of enactment for the corresponding rates of
			 duty in subheading 6216.00.46.
				(b)Additional U.S.
			 noteThe Additional U.S. Notes to chapter 62 of the Harmonized
			 Tariff Schedule of the United States are amended by adding at the end the
			 following:
				
					3.For the purposes
				of subheading 6216.00.47, the term mechanics' work gloves means
				gloves having the following characteristics: synthetic leather palms and
				fingers; fourchettes of synthetic leather or of fabric of nylon or elastomeric
				yarn; backs comprising either one layer of knitted fabric of elastomeric yarn
				or three layers with the outer layer of knitted fabric of elastomeric yarn, the
				center layer of foam and the inner layer of tricot fabric, the foregoing
				whether or not including a thermoplastic rubber logo or pad on the back; and
				elastic wrist straps with molded thermoplastic rubber hook-and-loop
				closures.
					.
			(c)Effective
			 dateThe amendments made by this section apply to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
